DETAILED ACTION

Response to Amendment
1.	This office action is in response to applicant’s communication filed on 01/03/2022 in response to PTO Office Action mailed on 9/01/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claim 1 is amended. No claims are added or canceled.  As a result, claims 1, 3-15, 17, 20 and 22 are pending in this office action.
				Response to Arguments
3.	Applicant's arguments with respect to 35 USC 103 rejections of claims 1, 3-15, 17, 20 and 22 have been fully considered and are not persuasive and the details are as follow:
	Applicant’s argument’s states as “ Novak do not appear to teach the user indicates the metadata associated with the placeholder file to be deleted/removed….user indication cannot be said to be disclose the claimed BLOB having associated indicator indicating whether the BLOB is deleted in response to conversion of the placeholder to a regular file that compromises the remotely stored data of the file”.
	In response to Applicant’s argument, In view of Applicant’s specification ( See PGPUB para. [0073] “…tombstone is information that remains on the secondary storage of the computer device (e.g., disk 124) after a file or directory represented by a placeholder is deleted or renamed by an application. In one embodiment, a tombstone may be implemented by a new flag or attribute in the metadata of a placeholder for a file or directory that has been deleted. The flag indicates that the file or directory has been deleted or renamed, and the storage virtualization filter 204 and storage virtualization provider 202 may cooperate to ensure that the deleted or renaming represented by the tombstone is made to the full directory hierarchy on the remote storage when synchronizing the on-disk and remote storage representations”, and in para. [0086] “A BLOB may be associated with a BLOB identifier so that the shell 210 may associate certain properties with the BLOB based on the BLOB identifier. In one embodiment, the BLOB identifier may be assigned to the BLOB by one of the shell 210 or the storage virtualization filter 204. The identifier may be a number, such as a 32 bit integer. In one embodiment, the identifier may be a globally unique identifier (GUID). Some of those bits may be reserved for the placement of "flags" that may influence certain behaviors of the storage virtualization filter 204. For example, a given flag may indicate that the BLOB may only be stored on a placeholder and never on a non-placeholder file. Thus, if that placeholder ever gets converted to a non-placeholder file (e.g., through hydration of the file), the storage virtualization filter 204 may delete the BLOB with the placeholder only flag”.  Therefore, in para. [0086], Applicant’s specification only support that the BLOB having an associated indicator [e.g. a flag] indicate that the BLOB may be stored on a placeholder and never on a non-placeholder file.  The storage virtualization filter may delete [e.g. actually deleting but not indicating] the BLOB with the placeholder only flag. 
In addition, in para. [0076], Applicant’s specification only support the new flag or attribute in the metadata of a placeholder for a file or directory that has been deleted. Thus, in para. [0076] of Applicant’s specification only support “ the BLOB having a new flag indicating whether the BLOB is/has deleted”, the Examiner does not find any passages in the specification support the amended feature “ the BLOB having an associated indicator whether the BLOB is deleted in response to conversion of the placeholder to a regular file that comprises the remotely stored data of the file”.  Therefore, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1, 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In view of Applicant’s specification (See PGPUB, para. [0073] “…tombstone is information that remains on the secondary storage of the computer device (e.g., disk 124) after a file or directory represented by a placeholder is deleted or renamed by an application. In one embodiment, a tombstone may be implemented by a new flag or attribute in the metadata of a placeholder for a file or directory that has been deleted. The flag indicates that the file or directory has been deleted or renamed, and the storage virtualization filter 204 and storage virtualization provider 202 may cooperate to ensure that the deleted or renaming represented by the tombstone is made to the full directory hierarchy on the remote storage when synchronizing the on-disk and remote storage representations”, and in PGPUB para. [0086] “A BLOB may be associated with a BLOB identifier so that the shell 210 may associate certain properties with the BLOB based on the BLOB identifier. In one embodiment, the BLOB identifier may be assigned to the BLOB by one of the shell 210 or the storage virtualization filter 204. The identifier may be a number, such as a 32 bit integer. In one embodiment, the identifier may be a globally unique identifier (GUID). Some of those bits may be reserved for the placement of "flags" that may influence certain behaviors of the storage virtualization filter 204. For example, a given flag may indicate that the BLOB may only be stored on a placeholder and never on a non-placeholder file. Thus, if that placeholder ever gets converted to a non-placeholder file (e.g., through hydration of the file), the storage virtualization filter 204 may delete the BLOB with the placeholder only flag”.  Therefore, in para. [0086], Applicant’s specification only discloses that the BLOB having an associated indicator [e.g. a flag] indicate that the BLOB may be stored on a placeholder and never on a non-placeholder file.  The storage virtualization filter may delete [e.g. actually deleting but not indicating] the BLOB with the placeholder only flag, and in para. [0076], Applicant’s specification only disclose the new flag or attribute in the metadata of a placeholder for a file or directory that has been deleted. Thus, in para. [0076] of Applicant’s specification only support “ the BLOB having a new flag indicating whether the BLOB is/has deleted”, the Examiner does not find any passages in the specification support the amended feature “ the BLOB having an associated indicator whether the BLOB is deleted in response to conversion of the placeholder to a regular file that comprises the remotely stored data of the file”.  
	
Claim Rejections - 35 USC § 103
5.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 4, 7-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 2014/0324945 A1) and in view of Christian (US 2017/0286520 A1), and further in view of Kaplan (US 2006/0248038 A1).
	Referring to claim 1, Novak discloses method comprising: storing, on a storage of a computer device (See para. [0021] and Figures 1 and 3, a computer 110, local store 320, cloud storage system 316), a placeholder for a file (see para. [0072] and Figure2, storing, on the local storage, a placeholder for a file), wherein the data of the file is stored on the remotely from the storage and the placeholder (See para. [0072] and para. [0074] and Figure 2, the file has file objects stored in a remote storage system) comprises a sparse data stream containing none or some of the data of the file (See para. [0035], para. [0037]-para. [0039], the placeholder includes data stream/content containing metadata such identifier, name, size, modified date or etc.) and information that enables the remotely stored data of the file to be retrieved (See para. [0035], para. [0037]-para. [0039], the placeholder includes data stream/content containing metadata such identifier, name, size, modified date or etc. to identify the file in the remote file system);
 	receiving a request to store metadata associated with the file (See para. [0074]-para. [0075], the system receives system metadata changes associated with the file, the placeholder may be deleted from the local file system and replaced with regular file system metadata); and 
storing the metadata as object in a […] placeholder for the file (See para. [0074] and para. [0075], the synchronizer manager receives changes notice/request and synchronizes the changed metadata in the placeholder ), the object having associated indicator indicating the object is deleted in response to conversion of the placeholder to a regular file that comprises the remotely stored data of the file (See para. [0034], para. [0081]-para. [0082], the placeholders include metadata and may also include none, some or all of the content of the represented remote file system objects. A user can hydrate or dehydrate file system objects of the client to follow user directives, inferred user intent and storage polices of the client. A user may explicitly indicates that a file is to be made available offline, after the file is stored on the client file system, the placeholder for the file, if any, is removed and the file may be accessed through regular file system mechanism, for example a user can explicitly indicate metadata in a placeholder to indicate whether metadata in a placeholder for a file should be removed/remained when the placeholder file is converted or accessed as a regular file on the client file system).
	Novak does not explicitly disclose storing the metadata in a secondary data stream of a placeholder for the file.
	Christian discloses storing the metadata in a secondary data stream of a placeholder for the file (See para [0177], para. [0187]-para [0190], para. [0225] and Figures, 11B, 13A 14A and 15B, storing data blob metadata and/or the representation metadata 1735 data content/stream separately from the data blob, the representation metadata corresponds to a different representation of data items of data blob that can be requested at a later time, the representation metadata includes identifier, description of representation contents).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Christian in the Novak system. Skilled artisan would have been motivated to store the metadata in a secondary data stream different from a main data stream taught by Christian in the Novak in order to achieve faster data retrieval (See Christian, para. [0004]). In addition both  of the references (Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data retrieval speed. This close relation between both of the references highly suggests an expectation of success.
Christian discloses storing the metadata but does not explicitly disclose storing the metadata as a Binary Large Object (BLOB).
However, Kaplan discloses storing the metadata as a Binary Large Object (BLOB) (See para. [0031], the metadata blob is a binary large object).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Kaplan in the Novak/Christian system. Skilled artisan would have been motivated to store the metadata blob in the Christian system as a Binary Large object (BLOB) as taught by Kaplan in the Novak/Christian system in order to have sufficient data fields to store some or all of the metadata used by different file systems (See Kaplan, para. [0031]). In addition, all of the references (Kaplan, Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as handling file metadata. This close relation between both of the references highly suggests an expectation of success.	
As to claims 3 and 11, Novak in view of Christian discloses wherein the secondary data stream comprises a BLOB (See Christian, para [0187]-para [0190], para. [0225] and Figures, 14A and 15B, storing data blob metadata and/or the representation metadata 1735 data content/stream separately from the data blob).
Novak in view of Christian does not explicitly disclose a plurality of BLOBs.
However, Kaplan a plurality of Blobs, each Blob comprising a different type of metadata associated with the file (See para. [0039]-para. [0042] and Figures 3 and 4), a metadata handler may additional type of metadata fields/versions based on file systems or file variants).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Kaplan in the Novak/Christian system. Skilled artisan would have been motivated to include a plurality of BLOBs taught by Kaplan in the Novak/Christian system in order to have sufficient data fields to store some or all of the metadata used by different file systems (See Kaplan, para. [0031]). In addition, all of the references (Kaplan, Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as handling file metadata. This close relation between both of the references highly suggests an expectation of success.	
As to claims 4 and 12, Kaplan also discloses a header for storing information about the plurality of BLOBs (See para. [0039] and Figure 4).
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Kaplan in the Novak/Christian system. Skilled artisan would have been motivated to include a header for storing information about the plurality of BLOBs taught by Kaplan in the Novak/Christian system in order to perform storage, retrieval operations on files and metadata without even knowing the file system of each file (See Kaplan, para. [0056]). In addition, all of the references (Kaplan, Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as handling file metadata. This close relation between both of the references highly suggests an expectation of success.
As to claims 7 and 20, Novak discloses wherein the request to store metadata is received from one of an application or a storage virtualization provider that manages the remotely stored data (See para. [0036], para. [0053], and para. [0090], when an application modifies or set contents of a file, the file system displays a file represented by the placeholder).

Referring to claim 8, Novak discloses in a computing device comprising a processor memory, and storage (See para. [0021] and Figures 1 and 3, a computer 110, local store 320, cloud storage system 316), the memory storing computer-executable instructions that, when executed by the processor (See para. [0021] and Figure 1, a computer 110, local store 320, cloud storage system 316), implement a shell for exposing an interface to at least one of an application or a storage virtualization provider for the storage of metadata in the storage (See para. [0071], para. [0072], the file system namespace using a navigation application that presents a user interface to store objects in local system and the remote file system), the storage having stored thereon a placeholder for a file (see para. [0072] and Figure2, storing, on the local storage, a placeholder for a file), wherein data of the file is stored on a network remotely from the storage (See para. [0072] and para. [0074] and Figure 2, the file has file objects stored in a remote storage system), the placeholder comprising a sparse data stream containing none or some of the data of the file (See para. [0035], para. [0037]-para. [0039], the placeholder includes data stream/content containing metadata such identifier, name, size, modified date or etc.) and information which enables the remotely stored data of the file to be retrieved from the network (See para. [0035], para. [0037]-para. [0039], the placeholder includes data stream/content containing metadata such identifier, name, size, modified date or etc. to identify the file in the remote file system), a method comprising: receiving a request to set one or more properties of the file (See para. [0074]-para. [0075], the system receives system metadata changes associated with the file, the placeholder may be deleted from the local file system and replaced with regular file system metadata); […] sending, to a file system configured to manage the storage of files on the storage, a request to store the [metadata] as object in the placeholder for the file (See para. [0074] and para. [0075], the synchronizer manager receives changes notice/request and synchronizes the changed metadata in the placeholder), the object having associated indicator indicating whether the object is permitted to be retained when the remotely stored data of the file is retrieved to convert the placeholder to a regular file retrieved from the network (See para. [0051], para. [0082]-para. [0084], the user indicates the metadata associated with the placeholder file to be remained and accesses the file through regular file system).
Novak does not explicitly disclose combining the one or more properties into a Binary Large Object (BLOB); and sending, to a file system configured to manage the storage of files on the secondary storage, a request to store the metadata blob in the placeholder for the file. 
Christian discloses combining the one or more properties into a Binary Large Object (BLOB); and sending, to a file system configured to manage the storage of files on the secondary storage, a request to store the metadata blob in a secondary stream of the placeholder for the file (See para [0187]-para [0190], para. [0225] and Figures 13A, 14A and 15B, storing data blob metadata 1135 and/or the representation metadata 1735 data content/stream separately from the data blob, the blob metadata 1135 includes data types of data items, file type, indexes or etc., the representation metadata corresponds to a different representation of data items of data blob that can be requested at a later time, the representation metadata includes identifier, description of representation contents).
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Christian in the Novak system. Skilled artisan would have been motivated to store the metadata in a secondary data stream different from a main data stream taught by Christian in the Novak in order to achieve faster data retrieval (See Christian, para. [0004]). In addition both  of the references (Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving data retrieval speed. This close relation between both of the references highly suggests an expectation of success.
Novak in view of Christian does not explicitly disclose storing the metadata as a Binary Large Object (BLOB).
However, Kaplan discloses storing the metadata as a Binary Large Object (BLOB) (See para. [0031], the metadata blob is a binary large object).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Kaplan in the Novak/Christian system. Skilled artisan would have been motivated to store the metadata blob in the Christian system as a Binary Large object (BLOB) as taught by Kaplan in the Novak/Christian system in order to have sufficient data fields to store some or all of the metadata used by different file systems (See Kaplan, para. [0031]). In addition, all of the references (Kaplan, Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as handling file metadata. This close relation between both of the references highly suggests an expectation of success.	 
As to claim 9, Novak discloses wherein the request to set one or more properties of the file is received from one of the application or the storage virtualization provider (See para. [0036], para. [0053], and para. [0090], when an application modifies or set contents of a file, the file system displays a file represented by the placeholder). 
As to claim 10, Novak in view of Christian discloses wherein the request to store the BLOB in the placeholder for the file comprises a request to store the BLOB in a secondary data stream of the placeholder for the file (See Christian, para [0187]-para [0190], para. [0225] and Figures, 14A and 15B, storing data blob metadata and/or the representation metadata 1735 data content/stream separately from the data blob).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Christian in the Novak system. Skilled artisan would have been motivated to store the metadata in a secondary data stream as BLOB taught by Christian in the Novak system in order to include a wide variety of types of data concerning any subjects (See Christian, para. [0057]). In addition both of the references (Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as handling file metadata. This close relation between both of the references highly suggests an expectation of success. 
As to claim 13, Novak in view of Christian discloses sending, to the file system, a request to retrieve one or more properties of the BLOB (See Christian, para. [0056] and para. [0211] and para. [0224], retrieving data blob metadata descriptive of a data blob)
As to claim 14, Novak in view of Christian discloses wherein the BLOB is one of a sync supplemental properties BLOB or a file format properties BLOB (See Christian, Figure 13A, the data blob metadata 135 is a file format or file type BLOB).
As to claim 22, Novak discloses retrieving remotely stored data of the file from the network and storing the retrieved data in a primary data stream, thereby converting the placeholder to the regular file (See para. [0082], after the file is stored on the client file system, the file is accessed through regular file system mechanisms).

6.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Novak (US 2014/03324945 A1) in view of Christian (US 2017/0286520 A1) and Kaplan (US 2006/0248038 A1) and further in view of Jordan et al. (US 2005/0071349 A1), hereinafter Jordan.
As to claim 6, Novak in view of Christian does not explicitly disclose receiving a request to lock the BLOB.
However, Jordan discloses receiving, from an application, a request to lock the BLOB; and locking, in response to the request, the BLOB, thereby providing, to the application, exclusive access to the BLOB (See para. [0103], para. [0107] and para [0108], obtaining a lock on the data blob, the party or the application retains the lock and no one else can update or delete data until the lock is released). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Jordan in the Kaplan Novak/Christian system. Skilled artisan would have been motivated to request a lock on the blob taught by Jordan in the Kaplan/Novak/Christian system in order to ensure the data integrity and consistency (see Jordan, para. [085], para. [0094] and para. [0102]). In addition all of the references (Jordan, Kaplan, Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data retrieval. This close relation between both of the references highly suggests an expectation of success.  
7.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Novak (US 2014/03324945 A1) and in view of Christian (US 2017/0286520 A1) and Kaplan (US 2006/0248038 A1) further in view of Cannon et al. (US 2007/0185934), hereinafter Cannon.
As to claim 5, Novak in view of Jordan discloses wherein properties contained within the BLOB are opaque to the file system.
Cannon discloses wherein properties contained within the BLOB are opaque to the file system (See para. [0038], the metadata exchange between the file system and the backup/restore application is an opaque BLOB).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate Cannon in the Kaplan/Novak/Christian system. Skilled artisan would have been motivated to include properties contained within the BLOB are opaque to the file system, taught by Cannon in the Novak/Christian system in order to have less memory overhead to manage the data (See Cannon, para. [0038]).   In addition all of the references (Kaplan, Cannon, Novak and Christian) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data retrieval. This close relation between both of the references highly suggests an expectation of success. 
Allowable Subject Matter
8	Claims 15, 17 and 20 allowed. The closest Prior art fail to anticipate or render obvious the recited features in the independent claim 15. The recited features in independent claim 15 is novel and non-obvious over closest prior art. The dependent claims 17 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153